DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 11/19/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group 1 claims 1-29 and 35 in the reply filed on 11/19/2020 is acknowledged.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 21 and 22 be found allowable, claims 23 and 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 26-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Moncrief (U.S. 2015/0329231) in view of Greenwell (U.S. 2001/0039785)
In regards to claim 1. Moncrief discloses a packaging machine (10) for packaging articles (11) into cartons (carton C see at least paragraph 40), the packaging machine having a carton blank feeder (41), a main conveyor (at least element 52 and 156 direction of travel 56), an article infeed station (42) downstream of the feeder and adjacent to the main conveyor (illustrated in at least 2a see paragraph 47) that extends downstream in a longitudinal direction for arranging articles in a desired configuration of an article group (see at least fig. 7a and 7b), an article wrap station (44) for wrapping carton blanks around the article group to form a pack (see at least paragraph 66, ), a main packaging machine drive (see at least paragraph 76) for moving the main conveyor, wherein the main conveyor moves the article pack downstream in the longitudinal direction (56 see at least paragraph 48), and an article pack turning station (200) for rotating the article pack (see at least paragraph 83).
Moncrief does not disclose the article pack turning station including two opposed flight drive assemblies, each flight drive assembly including a flight assembly having a turner rod that can be moved toward and away from the article pack in order to contact the pack in two areas.
Greenwell teaches an article pack turning station (35) for rotating article packs, the article pack turning station including two opposed flight drive assemblies (64 and 66), each flight drive assembly including a flight assembly (64 and 66) having a turner rod (60-60d and 62-62d) that can be moved toward and away from the article pack in order to contact the pack in two areas (illustrated in at least fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the turning assembly of Moncrief for the turning assembly of Greenwell for the purpose of rotating a product pack exactly 90 degree without over rotation as taught by Greenwell in at least paragraph 108.
In regards to claim 2. Moncrief in view of Greenwell teaches the packaging machine of claim 1, Greenwell further teaches each drive assembly including a cam plate (see at least paragraph 64) defining a cam track (68 and 70) and the cam plate positioned adjacent to the main conveyor (see at least paragraph 64 additionally the combination of Moncrief and Greenwell would provide the drive assembly adjacent to the main conveyor similar to conveyor 36 of Greenwell).
In regards to claim 3. Moncrief in view of Greenwell teaches The packaging machine of claim 2, Greenwell further teaches each drive assembly (64, 66) including two cam plates (see paragraph 64 and fig. 4), each cam plate defining a track (68 and 70), wherein the cam plates include an upper cam plate and an associated lower cam plate, the upper and associated lower cam plates being positioned over one another (illustrated in at least fig. 4a the first cam plates are 70 and 68 while the second cam plates are not labeled of each drive assembly 64 and 66 as illustrated in fig. 4a see annotated fig. 4a below).

    PNG
    media_image1.png
    467
    783
    media_image1.png
    Greyscale

In regards to claim 4. Moncrief in view of Greenwell teaches The packaging machine of claim 3, Greenwell further teaches wherein a gap exists between each upper cam plate and the associated lower cam plate (see gap as illustrated in at least fig. 4a annotated above).
In regards to claim 5. Moncrief in view of Greenwell teaches The packaging machine of claim 1, Greenwell further teaches wherein each drive assembly includes multiple flight assemblies (for drive assembly 64 flights 60-60d for drive assembly 66 flights 62-62d illustrated in fig. 4).
In regards to claim 6. Moncrief in view of Greenwell teaches The packaging machine of claim 5, Greenwell further teaches wherein each of the multiple flight assemblies are spaced from and adjacent flight assembly (see at least fig. 4).
In regards to claim 7. Moncrief in view of Greenwell teaches The packaging machine of claim 5, Greenwell further teaches wherein each drive assembly includes multiple flight assemblies and each of said multiple flight assembly passes over both the upper cam plate and the lower cam plate (illustrated in at least fig 4 and fig. 4a).
Moncrief in view of Greenwell teaches The packaging machine of claim 4, Greenwell further teaches wherein the flight assemblies are arranged to pass between each upper cam plate and its associated lower cam plate (illustrated in at least fig 4 and fig. 4a).
In regards to claim 9. Moncrief in view of Greenwell teaches The packaging machine of claim 2, Greenwell further teaches wherein each flight assembly includes a bearing block (carriage see at least paragraph 64), and a flight shaft (two shafts per each carriage illustrated in fig. 4 see below), each bearing block including a cam follower (see at least paragraph 64).
    PNG
    media_image2.png
    461
    515
    media_image2.png
    Greyscale

In regards to claim 10. Moncrief in view of Greenwell teaches The packaging machine of claim 9, Greenwell further teaches each flight assembly including two, parallel flight shafts and wherein the bearing block contacts each of the two, parallel flight shafts and slides along each flight shaft toward and away from the main conveyor (see annotated fig. 4 above).
Moncrief in view of Greenwell teaches The packaging machine of claim 10, Greenwell further teaches the turner rod being attached to the bearing block (illustrated in at least fig. 4).
In regards to claim 12. Moncrief in view of Greenwell teaches The packaging machine of claim 11, Greenwell further teaches wherein the turner rod moves toward and away from the main conveyor along with the bearing block (see at least fig. 4).
In regards to claim 13. Moncrief in view of Greenwell teaches The packaging machine of claim 1, and Greenwell further teaches the flight drive assembly including gears (gears as illustrated in at least figs. 4 and 4a) that are driven to rotate by the main packaging machine drive (the main package drive is the electronic control with controls the movement of the main conveyor 36 to be synchronized with the handling apparatus 35 as taught in at least paragraphs 21 and 63-73 detailing the purpose of handling apparatus 35).
In regards to claim 14. Moncrief in view of Greenwell teaches The packaging machine of claim 1, and Greenwell further teaches the flight drive assembly including gears that are driven to rotate by a servo motor (see at least paragraph 75 and figs. 4 and 4a the drive assemblies 66 and 64 are independently drive by the illustrated motor, shaft, gears and chain/drive belt.).
In regards to claim 15. Moncrief in view of Greenwell teaches The packaging machine of claim 1, and Greenwell further teaches the flight drive assembly including sets of multiple gears and a drive belt connecting selected multiple gears (each drive assembly 64 and 66 include at 4 illustrated gears on a front and back sides of the drive assembly as shown in fig. 4 and fig. 4a with belts/ chains around said gears.).
In regards to claim 16. Moncrief in view of Greenwell teaches The packaging machine of claim 9, and Greenwell further teaches the flight drive assembly including sets of multiple gears and a drive belt connecting selected multiple gears (each drive assembly 64 and 66 include at 4 illustrated gears on a 
In regards to claim 17. Moncrief in view of Greenwell teaches The packaging machine of claim 16, and Greenwell further teaches the flight drive assembly including sets of multiple gears attached to associated drive shafts, the drive belt passing over selected multiple gears, and wherein upon the rotation of the gears, the belts associated with each set of gears rotates to move each flight assembly in a closed loop over the upper cam plate and under the lower cam plate upon the rotation of the gears, and each cam follower being moved along each cam track of an upper cam plate and a lower cam plate to move a bearing block toward and away from the main conveyor (as illustrated below in annotated fig. 4 and 4a each flight drive assemblies comprises an illustrated 4 gears driving two belts and two shaft for supporting two gears on the front and rear portion of the assembly as illustrated in the top view of fig 4).

    PNG
    media_image3.png
    606
    841
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    503
    898
    media_image4.png
    Greyscale


Moncrief in view of Greenwell teaches The packaging machine of claim 17, Moncrief wherein a set of gears is connected to a main packaging machine drive (illustrated in at least fig. 1, 10, 14a, 14b,  14c, and 15 the main conveyor 52 includes numerous sets of gears which guide the belts and flights of conveyor 52)
In regards to claim 19. Moncrief in view of Greenwell teaches The packaging machine of claim 17, Greenwell further teaches wherein a set of gears is connected to a servo motor (illustrated in at least fig. 4 as annotated above the drive motor is connected to an output shaft which has 4 gears two per each flight assembly commonly driven by the drive motor as illustrated in at least fig. 4 and fig. 4a).
In regards to claim 20. Moncrief in view of Greenwell teaches The packaging machine of claim 1 Greenwell further teaches wherein the main conveyor (36) is a rod conveyor (see at least paragraph 57), and slats (52) for supporting the article packs carried by the main conveyor (illustrated in at least fig. 5 and 5a see at least paragraph 57).
In regards to claim 21. Moncrief in view of Greenwell teaches The packaging machine of claim 17, Greenwell further teaches wherein the cam tracks of the lower plates are curved so that their associated cam followers moving in the downstream direction cause the bearing block to move toward and away from the packaging machine main conveyor (illustrated in fig. 4 the cam tracks 68 and 70 are curved causing a forward and reverse movement of the bearing blocks along the main conveyor resulting in turning of the product pack the cam track 68 can be either the upper or lower cam track) Although Greenwell does not specifically disclose the cam tracks 68 and 70 being the lower cam tracks. It would have been obvious to one having ordinary skill in the art at the time of filling to modify Greenwell such that the position of cam tracks 68 and 70 relative to bucket conveyor 36 is fixed but the other two cam plates could be positioned above essentially rotating each assembly 66 and 64 illustrated in fig. 4A 180degrees about a line horizontally extending across the plane of the page, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 
In regards to claim 22. Moncrief in view of Greenwell teaches The packaging machine of claim 17, Greenwell further teaches wherein the cam tracks of the upper plates are curved so that their associated cam followers moving in the downstream direction cause the bearing block to move toward and away from the packaging machine main conveyor (illustrated in fig. 4 the cam tracks 68 and 70 are curved causing a forward and reverse movement of the bearing blocks along the main conveyor resulting in turning of the product pack).
In regards to claim 23. Moncrief in view of Greenwell teaches The packaging machine of claim 17, Greenwell further teaches wherein the cam tracks of the lower plates are curved so that their associated cam followers moving in the downstream direction cause the bearing block to move toward and away from the packaging machine main conveyor (illustrated in fig. 4 the cam tracks 68 and 70 are curved causing a forward and reverse movement of the bearing blocks along the main conveyor resulting in turning of the product pack the cam track 68 can be either the upper or lower cam track) Although Greenwell does not specifically disclose the cam tracks 68 and 70 being the lower cam tracks. It would have been obvious to one having ordinary skill in the art at the time of filling to modify Greenwell such that the position of cam tracks 68 and 70 relative to bucket conveyor 36 is fixed but the other two cam plates could be positioned above essentially rotating each assembly 66 and 64 illustrated in fig. 4A 180degrees about a line horizontally extending across the plane of the page, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, paragraph 40 and 41 the upper plate having a curved path provides no purpose other than to return the rods to the starting position this is the same purpose 
In regards to claim 24. Moncrief in view of Greenwell teaches The packaging machine of claim 17, Greenwell further teaches wherein the cam tracks of the upper plates are curved so that their associated cam followers moving in the downstream direction cause the bearing block to move toward and away from the packaging machine main conveyor (illustrated in fig. 4 the cam tracks 68 and 70 are curved causing a forward and reverse movement of the bearing blocks along the main conveyor resulting in turning of the product pack).
In regards to claim 26. Moncrief discloses a packaging machine (10) for packaging articles (11) into cartons (C), the packaging machine having a carton blank feeder (41), a main conveyor (at least elements 52 and 156) extending in a longitudinal direction (56) from an upstream end (fig. 1) of the packaging machine adjacent to the carton feeder toward a downstream end (fig. 15) of the packaging machine, a main packaging machine drive (discussed briefly in paragraph 76 as the main system controller) for moving the main conveyor, an article infeed station (42) adjacent to the main conveyor that feeds articles onto the main conveyor (see at least fig. 7a and 7b), the articles being formed into selected groups (fig. 7a), an article wrap station (44) for wrapping carton blanks around the article group to form an article pack (see at least paragraph 66), wherein the main conveyor moves the article pack downstream in the longitudinal direction (56), and an article pack turning station (200) for rotating the article pack (see at least paragraph 83).
Moncrief does not discloses the article pack turning station including two opposed flight drive assemblies, the flight drive assemblies being positioned adjacent to the main conveyor so that successive article packs pass in the downstream direction between each flight drive assembly, and each flight drive assembly including a flight assembly having a turner rod that can be moved toward and away from the article pack in order to contact the pack in two areas.
Greenwell teaches an article pack turning station (35) for rotating article packs, the article pack turning station including two opposed flight drive assemblies (64 and 66), each flight drive assembly including a flight assembly (64 and 66) having a turner rod (60-60d and 62-62d) that can be moved toward and away from the article pack in order to contact the pack in two areas (illustrated in at least fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the turning assembly of Moncrief for the turning assembly of Greenwell for the purpose of rotating a product pack exactly 90 degree without over rotation as taught by Greenwell in at least paragraph 108.
In regards to claim 27. Moncrief in view of Greenwell teaches The packaging machine of claim 26, and Greenwell further teaches each flight assembly having a flight shaft (illustrated in fig. 4 and 4a see paragraphs 64, 65, 66 carriage i.e. bearing block mounted on slides i.e. flight shaft) and a bearing block (paragraph 64 carriage) attached to the flight shaft, the turner rod being attached to the bearing block (fig. 4), the flight drive assembly including an upper plate (68 and 70 fig. 4a) and a lower plate (see annotated fig. 4a above) spaced from the upper plate, the upper plate defining a cam track (68 and 70 of fig. 4) in its upper side and the lower plate defining a cam track (groove as illustrated in fig. 4a see annotated fig. 4 and 4a) in its lower side.
In regards to claim 28. Moncrief in view of Greenwell teaches The packaging machine of claim 27, the Greenwell further teaches flight drive assembly including two sets of gears, each of the sets of gears being connected by a shaft (see annotated fig 4 and 4a above for illustrated sets of gears and shafts shown by the prior art).
In regards to claim 29. Moncrief in view of Greenwell teaches The packaging machine of claim 28, and Greenwell further teaches wherein one set of gears are positioned at the downstream end of the flight assembly and another set of gears are positioned at the upstream end of the flight assembly, and drive belts connecting one gear positioned at the downstream end of the flight assembly to another gear positioned at the upstream end of the flight assembly (further illustrated in fig. 4 in conjunction with 
In regards to claim 35. Moncrief discloses A packaging machine (10) for packaging articles (11) into cartons (C), the packaging machine having a carton blank feeder (41), a main conveyor (at least elements 52 and 156), an article infeed station (42) downstream of the feeder and adjacent to the main conveyor (illustrated in at least fig. 2a and paragraph 47) that extends downstream in a longitudinal direction (56) for arranging articles in a desired configuration of an article group (see at least fig. 7a and 7b), an article wrap station (44) for wrapping carton blanks around the article group to form a pack (see at least paragraph 66), a main packaging machine drive (discussed briefly in paragraph 76 as the main system controller) for moving the main conveyor (see at least paragraph 76), wherein the main conveyor moves the article pack downstream in the longitudinal direction (56), and an article pack turning station (200) for rotating the article pack (see at least paragraph 83).
Moncrief does not disclose the article pack turning station including two opposed flight drive assemblies, each flight drive assembly including a flight assembly having a turner rod that can be moved toward and away from the article pack in order to contact the pack in two areas.
Greenwell teaches an article pack turning station (35) for rotating article packs, the article pack turning station including two opposed flight drive assemblies (64 and 66), each flight drive assembly including a flight assembly (64 and 66) having a turner rod (60-60d and 62-62d) that can be moved toward and away from the article pack in order to contact the pack in two areas (illustrated in at least fig. 4) an upper cam plate (68, 70) and a lower cam plate (illustrated in fig. 4a as annotated above) spaced from the upper cam plate (see fig. 4a upper being the top portion of the page lower being the lower portion of the page), the upper cam plate defining a cam track (68,70) in its upper surface (fig. 4 is a top down view of surface 68) and the lower cam plate defining a cam track in its lower surface (illustrated in at 
It would have been obvious to one having ordinary skill in the art at the time of filling to substitute the turning assembly of Moncrief for the turning assembly of Greenwell for the purpose of rotating a product pack exactly 90 degree without over rotation as taught by Greenwell in at least paragraph 108.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not specifically disclose upper and lower cam plates each having a curved cam track for moving the rods towards and away from the packaging machine conveyor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731